Citation Nr: 0632101	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
July 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's current degenerative joint disease of the 
lumbar spine is not linked by competent evidence to service.

2.  The veteran's current degenerative joint disease of the 
cervical spine is not linked by competent evidence to 
service.

3.  The veteran does not currently have any residuals of a 
head injury.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).

2.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).

3.  Residuals from a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
March 2002, prior to the initial AOJ decision on his claims 
for service connection.  Although this notice was deficient 
in that it failed to provide notice to the veteran of the 
fourth Pelegrini II element, notice of this element was 
provided in letters sent to the veteran in June and August 
2004.  These letters read advised the veteran of all the 
Pelegrini II elements as stated above.  The veteran's claims 
were then readjudicated in November 2005 after affording him 
with an opportunity to respond to these letters.  Thus the 
Board finds that the late timing of the notice of the fourth 
Pelegrini II element is nonprejudicial error as the veteran 
has been afforded appropriate notice and subsequent 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that the veteran has not been provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  However, given the denial of the veteran's claims, 
any questions as to a disability rating or effective date are 
moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice on these 
elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records from the VA Medical Centers in Dallas, 
Texas, and Muskogee, Oklahoma, are in the file for treatment 
from August 1985 through March 2005.  The RO also requested 
records from the VA Medical Centers in Dublin, Georgia, and 
Fort Harrison, Montana, but was notified that no records are 
available at these facilities for this veteran.  The veteran 
provided statements from various private medical care 
providers and some treatment records as well, but did not 
provide a release for VA to obtain any additional records 
although asked to do so.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He submitted a 
statement in April 2005 that he had no additional evidence to 
submit.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination on his claims in June 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Low Back

The veteran underwent a VA examination in June 2005.  The 
examiner diagnosed the veteran to have degenerative joint 
disease of the lumbosacral spine.  VA treatment records also 
show a diagnosis of spinal stenosis, but there is no 
diagnostic record actually confirming this diagnosis.  In any 
case, the veteran has a current disability related to his low 
back.

Service medical records show that the veteran was seen on 
August 8, 1958 with complaints of abdominal and back pain 
when marching.  The treatment note says that the veteran gave 
a history of being in an accident in 1956 in which part of a 
house caved in and he was hospitalized for four to five days 
for x-rays and observation.  He had no surgery.  The veteran 
also said that then and now he has pain on flexion of trunk.  
Examination revealed paravertebral muscle spasm of the 
lumbosacral area.  The assessment was lumbosacral strain.  
The veteran was referred to physical therapy where he was 
seen from August 8th to August 20th for treatment for 
tightness in the right lumbar paravertebral muscles with hot 
packs and massage.  Clinical record indicates that the 
veteran was discharged asymptomatic.  There are no additional 
records of treatment for any low back condition while in 
service.  The veteran has stated that he was also admitted to 
inpatient treatment for his low back pain while stationed in 
New Mexico.  The service medical records, however, indicate 
that the veteran had become dizzy and had a blackout/fainting 
spell at the commissary on May 23, 1959, and he was admitted 
for psychiatric observation for three days only.  Furthermore 
the service medical records also include a request from the 
veteran's commander dated May 8, 1958 that the veteran be 
given a psychiatric evaluation as he reported having 
temporary mental blackouts when under stress.  The veteran 
underwent a separation examination conducted in June 1959, 
which failed to find any defects or diagnoses.

Although the veteran has a current low back disability (i.e., 
degenerative joint disease of the lumbosacral spine) and he 
had treatment for a lumbosacral strain in service, the 
medical evidence must show a relationship between the current 
disability and the in-service incurrence before service 
connection can be granted or, at the very least, create a 
reasonable doubt that such a relationship exists.  The Board 
finds that the evidence fails to show at least a reasonable 
doubt that a relationship exists between the in-service 
lumbosacral strain and the veteran's current degenerative 
joint disease of the lumbar spine.  

The veteran contends that his current low back disability is 
the residual of an injury he received in 1958 while stationed 
at the Sheppard Air Force Base in Texas.  He has said that 
shortly before he received the treatment for his back in 
August 1958, he was painting his squadron commander's office 
when he fell off a ladder and landed with his head and neck 
on a desk and with his back over a chair.  He said that he 
did not seek immediate treatment but later began having pains 
and went to the base hospital for treatment (which is the 
August 1958 treatment shown in his service medical records).  
He has said that he has had pain in his back ever since then 
and has seen multiple doctors since leaving the service for 
back pain.  

The veteran's statements, however, are not corroborated by 
the evidence.  Instead the service medical records show that 
the veteran reported a 1956 injury when a house collapsed on 
him as the start of his back pain.  The veteran made no 
mention in 1958 of a fall from a ladder being the cause of 
his back pain.  The veteran's 1958 statements as to the cause 
of his back pain are more probative than his current 
statements as they were made contemporaneous with seeking 
medical treatment for his back pain and his current 
statements seem to have been made at the time that he began 
seeking benefits from VA.  This is further supported by the 
medical treatment records, which do not show any report of a 
fall from a ladder and injury to his back therefrom until 
many years after service.  In fact, as late as 1990, the 
veteran had reported the 1956 injury as the cause of his neck 
and back problems.  

As for continuing treatment since service, the veteran 
testified that he had seen multiple doctors since service, 
including one shortly after service.  A letter from that 
doctor dated in September 1960 shows that the veteran was 
seen in October 1959 mainly for complaints of epigastric pain 
and indigestion.  The veteran, however, also complained of 
back discomfort, but the doctor stated that examination of 
his back was essentially negative.  The next record of 
treatment for back pain is not until October 1990 when the 
veteran was seen for a work-related lumbosacral strain.  
There is a July 1994 letter from a private physician that 
states the veteran was being treated for, among other things, 
degenerative joint disease and osteoarthritis, but this 
physician failed to identify the joints that were affected.  

In support of his claim, the veteran submitted a statement 
from a private physician dated in April 2003.  This physician 
states that he reviewed the veteran's medical history and 
finds the veteran has suffered severe back and neck pain due 
to the result of an accident he sustained while in the Armed 
Forces, i.e. the veteran was painting his commander's office 
and fell from a ladder and he sought medical attention the 
same month for back pain.  This physician states that he 
feels that the veteran's injuries are directly related to the 
above-mentioned accident.  

In contrast, the veteran was provided a VA examination 
related to his claims in June 2005.  The veteran reported to 
the examiner the history of falling from a ladder in 1958 
while painting his commander's office.  He reported injuring 
his head, neck and lower back and being treated at the base 
hospital with pain medication and hot massages.  He stated 
that his back has hurt ever since 1958 and he has constant 
pain that is very severe (a 9 on a scale of 1 to 10), he 
cannot sleep at night, and he cannot walk well or sit too 
long.  He denied any history of post-service injury.  
Physical examination revealed decreased lumbar lordosis but 
the musculature appeared normal.  There was no weakness or 
spasm.  There was mild tenderness on palpation of the lumbar 
spine.  Range of motion revealed forward flexion of 40 
degrees, extension of 20 degrees, right and left lateral 
flexion of 30 degrees, and right and left side rotations of 
40 degrees.  The veteran reported that all the movements were 
painful.  The examiner reviewed past x-rays as well as new 
ones done for the examination.  The examiner's diagnosis was 
degenerative joint disease of the lumbosacral spine with mild 
functional loss due to pain.

In his report, the examiner provided the requested opinion as 
to whether it is at least as likely as not the veteran's 
current back disorder is related to the lumbosacral strain 
treated in service.  After reviewing the entire claims file, 
including the service medical records, the examiner opined 
that the veteran's current lower back condition is not likely 
related to his military service because there was no notation 
that he was injured in service.  The veteran only had one 
episode of lower back pain in service but he gave a history 
of previous injury in an accident in 1956.  Thus it was the 
examiner's opinion that the veteran's current lower back 
condition was not incurred while he was in the service nor 
was it aggravated in service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006).

After weighing the opposing medical opinions, the Board finds 
that the VA examiner's opinion is more probative than the 
private physician's opinion.  The VA examiner's opinion is 
clearly based upon a review of the record, including the 
veteran's reports of the alleged in-service accident.  The 
examiner clearly did not find the veteran's reported history 
of an injury from a fall from a ladder in 1958 credible 
because the veteran did not report this incident, but rather 
the 1956 accident when a house collapsed on him, when he 
sought treatment for his low back pain in service.  On the 
other hand, the private physician's opinion is based solely 
on the veteran's self-reported history of the 1958 accident 
and resulting injury, which is unsupported by any evidence.  
The Board is not bound to accept an opinion based on a 
history provided by the appellant and on unsupported clinical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Furthermore, this private physician fails to acknowledge the 
1956 accident that the veteran clearly reported in service 
multiple times.  Thus it would appear that this physician did 
not have the veteran's complete medical history or the 
service medical records at the time that he rendered his 
opinion, unlike the VA examiner.  Thus the VA examiner's 
opinion is more probative than the VA examiner's opinion 
because it is based upon the complete history as shown in the 
claims file.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for his current low back disorder.  
Service connection must, therefore, be denied.

Neck Disorder

The current medical evidence shows the veteran is diagnosed 
to have degenerative joint disease of the cervical spine.  
Thus the veteran has a current disability of the cervical 
spine.

The service medical records, however, are silent for any 
complaints of or treatment for any neck pain or disorder.  
The veteran's separation examination in June 1959 failed to 
find any defects of the veteran's cervical spine.

As with his back disorder, the veteran contends that his 
current neck disorder is related to an injury he sustained in 
1958 when he fell of a ladder while painting his commander's 
office.  As previously discussed, however, there is no 
evidence corroborating the veteran's story.  Furthermore, 
there are no post-service medical records for treatment of 
any neck disorder until 1985, more than 25 years after 
service.  The treatment records also show the veteran 
reporting as late as 1990 that his neck problems started in 
1956 when he was injured by a house that collapsed on him.

In support of his claim, the veteran submitted his private 
physician's letter dated in April 2003, as previously 
referenced in discussing his claim for service connection for 
his back disorder.  This letter provides an opinion that the 
veteran's current neck condition, as well as his back 
condition, is the result of the 1958 accident when, the 
veteran reports, he fell off a ladder while painting his 
commander's office.  

The veteran's neck disorder was also evaluated at the June 
2005 VA examination.  After reporting the above history, the 
veteran complained of stiffness and pain in his neck that has 
been constant since 1958.  He reported his pain level as 8 
out of 10, but he does not wear a neck brace.  There is no 
history of any limitation of motion or any functional 
impairment because of pain or flare-ups.  Physical 
examination revealed no deformity of the musculature of the 
neck, no spasm, and no weakness.  There was mild tenderness 
on palpation of the C5-6 level.  He had normal range of 
motion of the cervical spine.  X-rays revealed severe 
degenerative spondylitic changes at the C6-7 level.  The 
diagnosis was mild degenerative joint disease of the cervical 
spine with zero to mild functional loss due to pain.  

As with the veteran's back disorder, the examiner opined that 
the veteran's current neck condition is not likely related to 
his military service because there was no notation that he 
was injured in service.  There was no indication that the 
veteran was treated for neck pain or any neck problem while 
he was in service.

As previously discussed, the Board finds that the VA 
examiner's opinion is more probative than the private 
physician's opinion because it is based upon a review of the 
entire record.  Furthermore, the private physician's opinion 
is based upon the veteran's uncorroborated history of the 
injury received in 1958 from a fall from a ladder, and the 
veteran reported as late as 1990 that his neck was injured in 
the 1956 accident when a house collapsed on him, but he 
failed to report an injury from falling off a ladder until 
many years later.  Thus the veteran's history is not 
reliable, and the private physician's opinion based thereon 
is insufficient to establish nexus.

For the forgoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Service connection must, therefore, be denied.

Residuals from Head Injury

Although it is not exactly clear what residuals the veteran 
is claiming, he testified in April 2003 that it was found he 
has something enlarged in certain parts of his brain 
(transcript indicates parts inaudible) and he gets a lot of 
head pressure.  The medical evidence in the claims file 
includes a magnetic resonance imaging (MRI) study conducted 
in October 1999 of the veteran's brain showed mild 
periventricular white matter disease and "prominent lateral 
ventricles consistent with communicating hydrocephalus of 
which normal pressure hydrocephalus would be most likely."  

Despite this 1999 MRI report, there is no current evidence of 
any organic brain disorder related to a head injury.  At the 
June 2005 VA examination, the veteran was examined for 
residuals of head trauma.  The veteran reported 
lightheadedness and headaches.  His central nervous system 
was intact.  Head and face examination was normal without 
deformity.  Eye examination showed his pupils were equal, 
round and reactive to light and accommodation.  Extraocular 
movements were intact.  CT scan of the head was negative.  
Thus the examiner's impression was history of head injury 
with normal examination.  

VA treatment records also fail to show any treatment for 
complaints of lightheadedness or headaches related to a 
previous head injury.  

The Board finds, therefore, that the medical evidence fails 
to show that the veteran has any current residuals from the 
alleged head injury.  Since a current disability is not 
shown, service connection must be denied.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for residuals of a head 
injury is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


